Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US20180269515).
2.	Regarding claim 7, Wang teaches a multi-stage rebalancing reactor (see Fig. below), comprising: a plurality of reactor vessels configured to facilitate reduction of dissolved cations and oxidation of a gas at each vessel of the plurality of reactor vessels, the plurality of reactor vessels grouped into stages in a path of electrolyte flow, wherein an electrolyte flowing along the path of electrolyte flow is a mixture of the dissolved cations and the gas (see Fig. below).

    PNG
    media_image1.png
    712
    697
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US20160293992) in view of Wang et al. (US20180269515).
4.	Regarding claims 1-6 and 12-20, Song teaches a redox flow battery system (see Fig. below), comprising: an electrolyte storage tank configured to supply an electrolyte to a battery cell of the redox flow battery system and separate gas from the electrolyte; and a multi-stage rebalancing reactor fluidly coupled to the electrolyte storage tank, wherein each stage of the multi-stage rebalancing reactor is fluidly coupled to at least one adjacent stage and each stage is formed of one or more individually housed reactor vessels, the one or more reactor vessels spaced apart from other reactor vessels within a same stage, aligned with a vertical axis, and configured to facilitate reduction of an ion and oxidation of a gas (see Fig. below)

    PNG
    media_image2.png
    669
    939
    media_image2.png
    Greyscale

5.	Song is silent about multi-stage rebalancing reactor.
6.	Wang teaches a multi-stage rebalancing reactor (see Fig. below) for the benefit of electrical energy delivery, hydrogen generation, electrolyte regeneration, or combinations thereof that can be performed by logically or physically separated unit operations in a continuous manner, batch manner, or semi-batch manner facilitated by the energy-bearing redox pair (abstract)

    PNG
    media_image1.png
    712
    697
    media_image1.png
    Greyscale

7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Song with Wang’s teachings for the benefit of electrical energy delivery, hydrogen generation, electrolyte regeneration, or combinations thereof that can be performed by logically or physically separated unit operations in a continuous manner, batch manner, or semi-batch manner facilitated by the energy-bearing redox pair.

8.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wang et al. (US20180269515) as applied to claim 7 in view of Song et al. (US20160293992).
9.	Regarding claims 8-11, the complete discussion of Wang as applied to claim 7 is incorporated herein. Wang teaches a central axis of each vessel of the plurality of reactor vessels is aligned parallel with a vertical axis and each respective vessel of the plurality of reactor vessels includes an inlet at a bottom of the respective vessel and an outlet at a top of the respective vessel, and wherein the catalyst bed is arranged within a lower region of the outer housing of each vessel of the plurality of reactor vessels, proximate to the inlet and spaced away from the outlet (see Wang’s Fig. above)
10.	However, they are silent about jelly-roll catalyst bed. 
11.	Song teaches a jelly roll catalyst bed (see Fig. below) for the benefit of flow distribution devices or systems for aiding distributing inlet fluid flow throughout the jelly roll structured catalyst bed layers [0068].

    PNG
    media_image2.png
    669
    939
    media_image2.png
    Greyscale

12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with Song’s teachings for the benefit of flow distribution devices or systems for aiding distributing inlet fluid flow throughout the jelly roll structured catalyst bed layers [0068].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722